Citation Nr: 1644063	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-44 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for epididymitis-injury.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to epididymitis-injury.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  This case is currently under the jurisdiction of the Baltimore, Maryland VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) in Washington, DC.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2014.  In correspondence received in July 2016, the Veteran informed VA that he had moved, and that he therefore wanted to have his hearing at a local RO in Georgia.  Nevertheless, the Veteran was scheduled for a hearing before a VLJ in Washington, DC, which was to be conducted in October 2016.  In October 2016, prior to the date of the scheduled Board hearing, the Veteran again submitted correspondence requesting that he be provided a hearing at a local RO in Georgia.  The case must be remanded so that the Veteran may be scheduled for a Board hearing at a local RO as to the issues on appeal.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board at a local RO.  Notify the Veteran of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




